Mr. Justice Figuebas
delivered the opinion of the court.
In this cause there is neither a hill of exceptions nor a statement of facts. Onofre López and José López, on November 7,1904, were charged with the crime of murder in the first degree in accordance with sections 199, 200, 201 and 202 of the Penal Code, committed on the person of Luis 'Bamos. The defendants pleaded not guilty and were tried by a jury, which returned a verdict of guilty of murder in the second degree against Onofre López, and of not guilty in favor of José López; and on December 22, 1904, Onofre López was sentenced to imprisonment for twenty years at hard labor in the departmental penitentiary of the Island, and to pay the costs of the prosecution. Onofre López took an appeal from this judgment, but was not represented in this Supreme Court by counsel, and the fiscal contested the appeal both by written brief and oral argument at the hearing.
*484Nothing appears in the record tending to show that he has been deprived of any of the rights which every defendant has under the law, and, consequently, the judgment rendered by the Ponce court should be affirmed, with costs.

Affirmed.

Chief Justice Quiñones, and Justices Hernandez, Mac-Leary and Wolf concurred.